Citation Nr: 1719803	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  14-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include degenerative joint disease and spondylosis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to June 1955, and had subsequent Army Reserve and National Guard service, to include a period of active duty for training (ACDUTRA) in June 1976. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In June 1962, the Board denied service connection for cervicodorsal strain, and that decision became final.  See 38 U.S.C. § 7104(b).  However, the Veteran's current service connection claim is based on subsequent new, separate and distinct diagnoses including degenerative joint disease and spondylosis, and the RO, as reflected in its April 2014 statement of the case, substantively adjudicated the Veteran's service connection claim on the merits.  Thus, the Board will consider the claim on appeal as a new claim for service connection.  See Boggs v. Peake, 520 F.3d 1330, 1335-37 (Fed. Cir. 2008) (holding that, if there is a final agency decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim); see also Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).


FINDING OF FACT

No current cervical spine disorder began during, resulted from, or is related to active duty service or ACDUTRA.



CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder, to include degenerative joint disease and spondylosis, have not been met.  38 U.S.C.A. §§ 101(22), (24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in an August 2012 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, VA obtained a January 2017 opinion from a Veterans Health Administration (VHA) physician in connection with the Veteran's claim.  This report was adequate.  Along with the other evidence of record, it provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in a September 2012 statement, his February 2013 notice of disagreement, and his May 2014 substantive appeal, the Veteran asserts that, during his active duty service from June 1952 to June 1955, his service in a construction battalion in the engineering corps required the use of jack hammers, heavy lifting, and bending.  He contends that, as a result, he began having neck pain and discomfort during service, for which he was treated with heat, and which continued after separation.  He further asserts that a June 1976 accident during National Guard ACDUTRA service further aggravated his cervical spine disorder.

Service treatment records for the Veteran's period of active duty from June 1952 to June 1955 reflect no findings or complaints related to the neck or cervical spine.  On June 1955 examination for separation from service, he was noted to have had a normal clinical examination of the spine, neck, and musculoskeletal system, and no neck or cervical spine problems were noted.

On May 1960 periodic Army Reserve examination, the Veteran was noted to have had a normal clinical examination of the spine, neck, and musculoskeletal system.  No neck or cervical spine problems were noted, and it was noted that he had no medical history other than color blindness.

On July 1961 VA examination in connection with a service connection claim, the Veteran reported pain at the base of the neck and between upper shoulder blade regions, posteriorly.  He reported that, while serving in the Army in a construction battalion in the engineering corps, he was involved in heavy lifting and bending.  Following this, he began to notice pain and discomfort in the cervico-dorsal region posteriorly; he did not recall any one definite injury.  He reported being seen in the dispensary but not being hospitalized at that time.  He further reported that, since his discharge from service, he had continued to complain of the same trouble, worked at the present time as a cook, and had had no treatment for his complaints.  The Veteran asserted that, since 1958, he had complained of more aching and discomfort in the cervico-dorsal region posteriorly, aggravated by heavy lifting or excessive bending.  Following physical examination, the diagnosis was mild chronic cervico-dorsal strain.  

On June 1973 examination for entry into the National Guard, the Veteran was noted to have had a normal clinical examination of the spine, neck, and musculoskeletal system, and no neck or cervical spine problems were noted.  At that time, the Veteran reported no history of any neck or cervical spine problems. 

A June 1976 statement of medical examination and duty status reflects that, during ACDUTRA for National Guard service, the Veteran was involved in a motor vehicle accident.  It was noted that the Veteran reported that he struck his chest against the interior during a jolt, and that the nature and extent of the Veteran's injury was chest pain from impact with APC interior.

In a statement dated eight days later in June 1976, the Veteran described the automobile accident, whereby his vehicle was traveling approximately 15 miles per hour, hit a tree stump, and came to a dead stop so that all the passengers went forward.  He reported that he hit the edge of the squad commander's hatch with his right side just below the armpit and left side just below the left nipple, and felt that he blacked-out temporarily because the next thing he remembered was being in a sitting position on the floor, trying to get up.  He stated that he felt dizzy immediately after, and that shortly after he started to feel chest and lower back pains.  He further stated that he was examined and told he only had bruised ribs, but that his chest, armpit areas, and lower back continued to be painful.

Subsequent private treatment records reflect that a June 2001 computed tomography (CT) scan of the chest and neck was within normal limits.  On an April 2011 VA examination, cervical spine X-rays revealed mild spondylosis. 

A June 2012 private X-ray report reflects that the Veteran was 80 years old and presented with history of chronic neck pain.  The impression was X-ray findings consistent with degenerative change of the disc material at the C5-C6 disc space level, with moderate degenerative changes of the cervical spine.  

In July 2012, the Veteran filed his service connection claim for the identified disorders of "Chronic Cervical Vertebrae (C-5, C6)" and "Degenerative Joint Disease Cervical Spine."

September 2014 magnetic resonance imaging (MRI) revealed multilevel degenerative disc disease from C2 to C7; degenerative facet joint disease from C3 through T1; cervical spondylosis at C5-6 with bilateral neuroforaminal stenosis, with evidence of facet arthropathy at that level; and mild generalized disc bulges at C4-C5 and C6-C7.

In January 2017, after reviewing the record, a VHA examiner opined that it was not at least as likely as not, "much less than 50%, that the Veteran's current cervical spine disorder, 'cervical spondylosis' and chronic neck pain, is the result of his active duty from June 1952 to June 1955."  The examiner provided the following explanation: 

...I accept his report that he has recurrent symptoms of neck discomfort since those years.  However there is no description of an event that suggests he had a major spine joint (disc or facet) or ligamentous injury during that time.  There is no indication that he underwent significant physical therapy or injection procedures for neck pain, which would have suggested a greater injury.  There is no statement by the [Veteran] that he had to alter his life by changing jobs because neck pain made it impossible to undertake specific physical activities.  It is extremely likely then that his discomfort was that of cervical strain, which is a soft tissue injury, like a sprained ankle that all of [sic] have had over our lives, that heals fully.  There is no medical correlation between this type of event, or several of them, and the development of cervical spondylosis which is the inevitable aging of the spine in all humans.  I would state that "cervical spondylosis" is a description of arthritis changes in the spine.   In and of itself, it is not always associated with marked neck pain.  100% of people age 79, which x-rays of the cervical spine demonstrated cervical spondylosis in [the Veteran] in 2011, will have cervical spondylosis.  A clear majority of them will not ever seek treatment for chronic neck pain.  In general terms, applicable to [the Veteran] and all other 80 year old humans, I would not consider "cervical spondylosis", even with complete collapse of one disc and moderate collapse of a second as indicated on the x-ray report, to be a "cervical spine disorder".  I would describe that as being a normal finding or condition in an 80 year old.

The VHA examiner also determined that it was less likely than not, "clearly less than 50%, that the [Veteran's] cervical spine disorder, 'cervical spondylosis' and chronic neck pain, are the result of" his June 1976 motor vehicle accident that occurred during ACDUTRA.  The examiner explained:

... There is no evidence of an old fracture on the x-rays or MRI scan of the cervical region that have been performed in 2001 and 2014 respectively.  There is no record of substantial physical therapy or other medical care provided for the sequelae of this accident.  The [Veteran] may have had some soft tissue injury and increasing chronic neck pain, but had there been a major aggravation or injury of the cervical spine such as a fracture or a major ligamentous injury with instability, the problem would have worsened over the next 5 years and required further intervention.  This leaves [sic] with a conclusion that he suffered a soft tissue injury, which will heal, and is not the proximate cause of the cervical spondylosis identified on x-rays more than 30 years later.  

The examiner further opined that it was less likely than not, "clearly less than 50%," that the Veteran's cervico-dorsal strain diagnosed in July 1961 was aggravated as a result of his 1976 ACDUTRA motor vehicle accident, such that there was any chronic worsening of the cervico-dorsal strain proximately due to the 1976 accident.  He explained:

... The diagnosis of cervico-dorsal strain is that of a soft tissue injury.  They heal without significant long term sequelae.  Had the cervico-dorsal strain in 1961 been one of the few of severity that they were not going to heal, there should be evidence of further care for it including multiple followup visits with a psychiatrist, physical therapist, or chiropractor for ongoing pain, and likely some injection procedures an likely consultations with a spine surgeon that could be used as evidence of a non-healing problem.  I consider the cervical strain suffered in 1976 to have been one that was not of major severity for this same reason as there is no record of this degree of care being focused on the problem.

The VHA examiner also made the following comments:

All body systems in humans deteriorate with age.  Cervical spondylosis with increasing stiffness of the neck in those of us over 50 years old is extremely common, and by the time you are in the 70s, it is universal.   This occurs even in the uncommon among us that have never had a neck injury.  So it is unwise to conclude that the common neck pains after work activities or motor vehicle accidents are the proximate cause of cervical spondylosis or neck pain and stiffness in the later years of life... 

In this case, the Veteran's service connection claim must be denied.

The most probative evidence of record on question of whether the Veteran's current cervical spine disorders are related to his periods of service or ACDUTRA in any way is the January 2017 VHA opinion.  Again, the VHA examiner opined that, even accepting the Veteran's report of recurrent symptoms of in-service neck discomfort during his 1952 to 1955 service, it was extremely likely that his discomfort was that of cervical strain, a soft tissue injury that heals fully; that there is no description of an event that suggests he had a major spine joint or ligamentous injury during that time; and that the Veteran's current cervical spine condition was normal in a person of his age.  Also, regarding the 1961 diagnosis of cervico-dorsal strain and 1976 motor vehicle accident during ACDUTRA, the examiner explained: that the cervico-dorsal strain diagnosis was of a soft tissue injury that heals without significant long term sequelae; had the 1961 cervico-dorsal strain been one of the few of severity that they were not going to heal, there should be evidence of further care for it; that the evidence did not show an old injury from a past 1976 accident; that, while the Veteran may have had some soft tissue injury and neck pain following the accident, it would have been the type that heals and was unrelated to his cervical spine condition 30 years later; and that, had it been the type of injury not to heal, the problem would have worsened over the next 5 years and required further intervention. 

The Board finds the VHA opinion persuasive.  It was provided by a neurosurgeon who reviewed and cited extensively to the record, and provided a clear, thorough and persuasive rationale based on application of his medical expertise and medical principles to the facts of the case.  Furthermore, there is no competent evidence, such as a medical opinion, contradicting the VHA examiner's opinion or otherwise suggesting a link between the Veteran's current spine disorders and service.

Moreover, the explanations for the examiner's opinions are consistent with the evidence of record.  Again, June 1952 to June 1955 service treatment records reflect no neck or cervical spine findings or complaints, and on both June 1955 separation examination and May 1960 periodic examination, there was a normal clinical examination of the spine, neck, and musculoskeletal system, and no neck or cervical spine problems, or history thereof, were noted.  Also, while the Veteran was diagnosed with mild chronic cervico-dorsal strain in July 1961, on June 1973 National Guard examination, spine, neck, and musculoskeletal system were normal and he reported no history of any neck or cervical spine problems.  Furthermore, records following the June 1976 accident, while reflecting complaints of pain in the chest, armpit, and low back areas, reflect no complaints related to the neck or cervical spine.  Subsequent June 2001 CT scan of the neck was within normal limits, and the Veteran did not begin receiving treatment for complaints related to his current cervical spine disorders until approximately 2012, when he was 80 years old, more than 55 years after his period of active duty and more than 35 years after his 1976 period of ACDUTRA.

The Board notes the Veteran's assertions that he began having neck pain and discomfort during service that continued after separation, and that his June 1976 accident further aggravated his cervical spine.  However, as discussed above, the medical record, including the Veteran's own reports therein, contradicts the Veteran's assertions of neck pain or problems continuing after his separation from service in 1955 and any neck pain or problems resulting from the 1976 accident at all; rather, the record shows his current neck and cervical spine problems beginning in the 2010s.  Moreover, again, the January 2017 VHA opinion states that, even assuming any neck pain or problems the Veteran might have perceived during service or following his 1976 accident, his current cervical spine condition and resulting neck pain and problems are unrelated to them; again, the Board finds the VHA opinion highly persuasive for the reasons discussed above.

Finally, as the onset of any cervical spine arthritis has not been shown to have occurred until many years after the Veteran's service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable.

Therefore, a preponderance of the evidence is against a finding that any current cervical spine disorder began during, resulted from, or is related to active duty service or ACDUTRA.  Accordingly, service connection for a cervical spine disorder, to include degenerative joint disease and spondylosis, must be denied.  


ORDER

Service connection for a cervical spine disorder, to include degenerative joint disease and spondylosis, is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


